Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments indicate that Ebrom is not analogous art because Ebrom is directed to domestic home appliances whereas the claims are directed to messaging between computing endpoints.  To the contrary, Ebrom's disclosure is titled 'SOFTWARE ARECHITECTURE SYSTEM WITH EMBEDDED VIRTUAL ROUTER'.  Figure 1 illustrates various communications between an appliance and an external node.  Figure 2 illustrates multiple communicating nodes within an appliance.  Fig 4 illustrates an exemplary communications packet for exchange with a communicating appliance.  Fig 14 illustrates communications components for communications between 2 appliance nodes; the components including an embedded virtual router 70 for encapsulating the communications between a 1st and 2nd components within a first node and communications between the 1st and 3rd components of a the first and a second node. 

To summarize, Ebrom is directed to a sophisticated routing design so that outbound messages may be initiating from a sender without knowledge of the route to the destination (i.e. either internal or external) and routing tables are used to route each message to the correct destination either internal or external.

Likewise, applicant's disclosure is directed to an analogous routing mechanism. Albeit that applicant employs different terminology to describe the invention  and applicant's technology is implemented in a different environment than domestic home appliances, the basic concepts between applicant's invention and Ebrom are similar.  Both are directing to routing communications messages by mapping labels to different endpoint identifiers.


As to the 1st argument found middle page 12, applicant asserts that Ebrom fails to disclose:

receiving a label in a request that identifies a first association between the application service and a first endpoint identifier and a second association between the application service and a second endpoint identifier, the first endpoint identifier identifying a first computing device associated with a first computing instance and the second endpoint identifier identifying a second computing device associated with a second computing instance, as generally recited in claims 21, 28, and 35.

To the contrary, examiner's rejection includes a complete and detailed mapping between the limitations laid out immediately above and the disclosure of Ebrom.  For example, the claimed label is mapped to Fig 4 API ID in view of Fig 14 74.  Applicant's argument does not include any specific rational or argument beyond mere allegations that the reference does not teach the limitations.  
As such, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


The 2nd argument found bottom page 12 and page 13 assert that Ebrom does not disclose a first computing device associated with a first computing instance and a second computing device associated with a second computing instance. 
To the contrary, Ebrom discloses a first computing device  Fig 14 16 left side as embodied in Fig 2 bottom left 16 associated with a first computing instance Fig 14 16A left side as embodied in Fig 2 bottom left 16A.  For example, in [0108] Ebrom discloses that 16A is a software operating environment.  As shown in Fig 2, each node 16 includes a similarly composed 16A having similar components 16B. 

As it is typical to refer to identical software copies as instances,   Fig 2 is a clear embodiment of multiple instances of software 16A  each associated with a unique hardware node 16.  For example Fig 2 includes 3 instances of an Energy Module, 3 instances of a DIAG module, and 3 instances of the SA architecture 10.



The 3rd argument found bottom page 13 assert that Ebrom does not disclose storing associations between endpoint identifiers and an application service in a credential store or configuration management database

To the contrary, examiners instant rejection explains in detail how the storing limitation is disclosed by Ebrom.  For example, in [0479] Ebrom discloses  Using the identification and routing information contained within 70, the component identified by API 1 transmits the received information through the other local software operating layers 10 and 52, and finally transmitted over 14 and received by 52 of the left hand operating environment. 


 Moreover in [0477]  Ebrom discloses that  structures 74 and 70 have an access definition of packet structure 28 which is illustrated in Fig 4 and includes Node Id (labelled Address Dest bits 0-2 and Src Bits 4-6) as well as API ID of SDU 26 having a value of 1-255.

Therefore, Ebrom's first credential store (Fig 14 14A, Fig 14 10, and Fig 10 52) stores an association (i.e. Packet 24 as illustrated in Fig 4) between the application service (i.e. the software such as Fig 14 80 or 59) and the first endpoint identifier (Fig 4 Address in view of  [0424] node ID)  because  packet 24 contains both the a reference to the endpoint identifier as well as the application service and the cited components of Fig 14 operate on the references to route the messages received over 14 to the corresponding application service.  It is the examiner interpretation that if the references are in the memory of the cited components of Fig 14 then those references are stored.


Applicant further asserts  on top of page 14 that Examiner cited WIDE bus 14 for teaching the storing of the associations.  To the contrary, Examiner cited multiple components including Fig 14A WIDE software implementation, Fig 14 10 SA including Fig 10 52 WIDE Application Layer as described in [0479].  

A closer look at Fig 14 shows that the physical network medium of the WIDE network is represented by element 14. However, 14A is the software implementation of WIDE as evidenced by Ebrom [0452] the internal communications network software operating layer 14A which creates and sends data over communication network 14.


The 4th  argument found top page 15 asserts that Ebrom does not disclose a server whatsoever.  To the contrary,  applicant specification does not include any special definition for a server and therefore applicant is afforded the broadest reasonable interpretation of the term which includes any node 16 or any node including SA 10 as disclosed by Ebrom.  For example in Fig 6 is shown client 16 in communications with SA 10.  And Ebrom discloses two nodes 16 each including an SA 10 instance in communications therebetween as shown in Fig 14.

Applicant specification [0049] discloses some server device may operate as client devices from time to time in order to perform particular operations.     As such, applicant has made clear that there is no difference between client and server and thus these terms may be mapped to any communicating node.

The 5th argument found bottom page 15 and top page 16 asserts that Ebrom is entirely silent regarding access credentials.
To the contrary, Ebrom discloses in [0241] a message for transmitting a password from one node to another in order to become  trusted node.


The 6th  argument found middle page 16 asserts that Ebrom does not disclose an orchestration script.
To the contrary, Ebrom discloses an orchestration script as Fig 14 10 SA right side component.    Applicant does not provide any special definition for an orchestration script and therefore applicant is afforded the broadest reasonable interpretation of the term which includes Fig 14 10 SA right side component  which is further described by Ebrom in [0109] software architecture 10 is a collection of software modules.  In other words, there is no distinction between a collection of software modules and an orchestration script.


The 7th  argument found bottom page 16 asserts that Ebrom does not disclose an a database that stores access credentials.
To the contrary, Ebrom discloses an a database that stores access credentials as   multiple components including Fig 14A WIDE software implementation, Fig 14 10 SA including Fig 10 52 WIDE Application Layer as described in [0479]

Applicant does not provide any special definition for a CMDB and therefore applicant is afforded the broadest reasonable interpretation of the term which includes Fig 14A WIDE software implementation, Fig 14 10 SA including Fig 10 52 WIDE Application Layer as described in [0479] because the claim only requires that the CMDB store access credentials that are managed by a remote network management platform on behalf of the managed network; therefore because the credentials are carried in message API 3 Op Code 2  as Password see [0241], the credentials pass through operating layers Fig 14A WIDE software implementation, Fig 14 10 SA including Fig 10 52 WIDE Application Layer as described in [0479] thereby arriving at the claimed invention of being stored (i.e. being resident in memory at a point in time)

And further, Ebrom is not silent with regard to any database.  To the contrary Ebrom discloses [0500] routing table that also corresponds to a database.

 
The 8th   argument found bottom page 17 asserts that Ebrom does not disclose the limitations of claim 43.  To the contrary, in [0240] Ebrom discloses API ID 3 Op Code 1 publish Nodes which is a query message that invokes a response of API ID 3 Op Code 2 publish SA NODE including the claimed credential.  Therefore the limitations to claim 43 are met by API ID 3 Op Code 1 publish Nodes which corresponds to the providing of the label and the application service to the first credential store  and API ID 3 Op Code 2 publish SA NODE which corresponds to the lookup of the access credential using the label in order to populate the payload of API ID 3 Op Code 2 with the Firewall Password.



The 9th   argument found top page 19 asserting that Ebrom is not analogous art.  To the contrary:

Applicant's arguments indicate that Ebrom is not analogous art because Ebrom is directed to domestic home appliances whereas the claims are directed to messaging between computing endpoints.  To the contrary, Ebrom's disclosure is titled 'SOFTWARE ARECHITECTURE SYSTEM WITH EMBEDDED VIRTUAL ROUTER'.  Figure 1 illustrates various communications between an appliance and an external node.  Figure 2 illustrates multiple communicating nodes within an appliance.  Fig 4 illustrates an exemplary communications packet for exchange with a communicating appliance.  Fig 14 illustrates communications components for communications between 2 appliance nodes; the components including an embedded virtual router 70 for encapsulating the communications between a 1st and 2nd components within a first node and communications between the 1st and 3rd components of a the first and a second node. 

To summarize, Ebrom is directed to a sophisticated routing design so that outbound messages may be initiating from a sender without knowledge of the route to the destination (i.e. either internal or external) and routing tables are used to route each message to the correct destination either internal or external.

Likewise, applicant's disclosure is directed to an analogous routing mechanism. Albeit that applicant employs different terminology to describe the invention  and applicant's technology is implemented in a different environment than domestic home appliances, the basic concepts between applicant's invention and Ebrom are similar.  Both are directing to routing communications messages by mapping labels to different endpoint identifiers.


The 10th argument found page 21 asserts that the use of the 103 statute is tacit admission that Ebrom fails to disclose these features.   To the contrary, the 103 statute is used because Ebrom renders the limitation of wherein the first endpoint identifier is an IP address.   For example, Ebrom's embodiments are generally based on the WIDE network which is different from an IP network.  However, Ebrom teaches IP networks (see [0100]) and therefore it would be obvious to apply the teaching of the IP network to the embodiments Ebrom describes using WIDE as suggested by Ebrom in [0098] wherein WIDE is simply one example of a suitable internal communications network.




As such applicant's arguments have been considered by found not to be persuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cordelia Zecher can be reached on 571 272 7771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2499